Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  U.S. Patent 9,968,933 to Ismagilov et al (hereinafter “Ismagilov”) is cited in the Information Disclosure Statement filed 02/22/2021.  Ismagilov is directed to microfabricated substrates and methods of conducting reactions within the substrates (see Abstract). Ismagilov’s Fig. 16 shows an embodiment where plugs are trapped in channels or wells (see for example, col. 56, lines 41-60).  However, this embodiment is not disclosed in either of the two U.S. provisional applications to which Ismagilov claims the benefit of priority.  Likewise, while polymerase chain reaction (PCR) is disclosed at col. 46, line 3 of Ismagilov, it is not disclosed in the two provisional applications, and neither is nucleic acid amplification.  Thus, the pertinent teachings in Ismagilov have an earliest filing date of May 9, 2003 based on continuity back go U.S. patent application 10/434,970.  The current reissue application has an effective filing date of March 14, 2003, which antedates Ismagilov.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:


Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 
/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991